DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1 and 2 of the remarks, filed 03/02/2022, with respect to claims 1, 13, 15 and 16 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 13, 15 and 16 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein the two terminals of the power semiconductor device under test are terminal D and terminal S, one terminal of the voltage withstanding circuit is connected to the terminal D, the other terminal of the voltage withstanding circuit is connected to one terminal of the voltage clamping circuit, the other terminal of the voltage clamping circuit is connected to the terminal S, and the two terminals of the voltage clamping circuit are the output terminals of the on-line monitoring system.
Claims 3-7, 13-16 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements wherein one terminal of the voltage withstanding circuit is connected to one terminal of the voltage clamping circuit, and the other terminal of the voltage withstanding circuit and the other terminal of the voltage clamping circuit are randomly connected to two terminals of the 
Claims 9-12 depend from allowed claim 8 and are therefore also allowed.
With respect to claim 17, the prior art of record neither shows nor suggests the combination of structural elements wherein one terminal of the voltage withstanding circuit is connected to one terminal of the voltage clamping circuit, and the other terminal of the voltage withstanding circuit and the other terminal of the voltage clamping circuit are randomly connected to two terminals of the power semiconductor device under test respectively; the two terminals of the voltage clamping circuit are output terminals of the on-line monitoring system; a clamping voltage of the voltage clamping circuit is higher than the on-state voltage drop of the power semiconductor device under test; when the power semiconductor device under test is off, an output voltage of the system is fixed to the clamping voltage, and when the power semiconductor device under test is on, the output voltage is not clamped; the voltage withstanding circuit comprises one or more voltage withstanding units and a current limiting circuit, and the current limiting circuit is connected in series between any two voltage withstanding units or between the voltage withstanding unit and the voltage clamping circuit.
Claims 18 and 19 depend from allowed claim 17 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

US PAT 10,084,448 discloses a driver interface methods and apparatus for switch-mode power 
converters, switch-mode power amplifiers, and other switch-based circuits.
US PUB 2007/0159866 discloses a solar array inverter with maximum power tracking.
US PUB 2010/0134941 discloses a semiconductor device including over voltage protection 
circuit having gate discharge circuit operated based on temperature and voltage as to output 
transistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858